DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.

Response to Amendment
The amendment filed on 15 December 2021 has been entered.

Allowable Subject Matter
Claims 1, 4-6, 8-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest an illumination system comprising: wherein the exciting beam forms a light spot on the wavelength conversion device after the exciting beam emitted from the exciting light source module sequentially passes through the lens array, the light combining unit, the aspheric surface of the at least one lens, and the non-circularly symmetric surface of the at least one lens, and an energy intensity distribution of the light spot formed on the wavelength conversion device along a radial direction about the central axis is lower in a center and higher on two sides, and an energy intensity distribution of the light spot formed on the wavelength conversion device along a tangential direction is a top-hatDocket No.: 77842-US-PA Application No.: 16/402,166distribution along with the other limitations of the claim.
Akiyama (US 2018/0329282 A1), considered to be the closest prior art, teaches an illumination system which has a lens array, light combining unit, and wavelength conversion device and forms a light spot on the wavelength conversion device with an energy intensity distribution that is lower in the center and higher on the sides in one radial direction and a top hat distribution along a tangential radial direction.  However, Akiyama does not teach that the exciting beam sequentially passes through the lens array, the light combining unit, the aspheric surface of the at least one lens, and the non-circularly symmetric surface of the at least one lens on it’s way to the wavelength conversion device.
Bierhuizen (US 2004/0257537 A1), another related prior art, teaches an illumination system which has a lens array, light combining unit, and wavelength conversion device.  Bierhuizen does not teach the exciting beam forms a light spot on the wavelength conversion device after the exciting beam emitted from the exciting light source module sequentially passes through the lens array, the light combining unit, the aspheric surface of the at least one lens, and the non-circularly symmetric surface of the at least one lens, and an energy intensity distribution of the light spot formed on the wavelength conversion device along a radial direction about the central axis is lower in a center and higher on two sides, and an energy intensity distribution of the light spot formed on the wavelength conversion device along a tangential direction is a top-hat distribution.
Claims 4-6, 8-14 inherit the subject matter of claim 1.
With respect to claim 15:	The prior art of record does not teach or reasonably suggest A projection apparatus comprising: an illumination system comprising: the exciting beam emitted from the exciting light source module sequentially passes through the lens array, the light combining unit, the aspheric surface of the at least one lens, and the non-circularly symmetric surface of the at least one lens, and an energy intensity distribution of the light spot formed on the wavelength conversion device along a radial direction about the central axis is lower in a center and higher on two sides, and an energy intensity distribution of the light spot formed on the wavelength conversion device along a tangential direction is a top-hat distribution along with the other limitations of the claim.
Akiyama (US 2018/0329282 A1), considered to be the closest prior art, teaches a projection apparatus which has a lens array, light combining unit, and wavelength conversion device and forms a light spot on the wavelength conversion device with an energy intensity distribution that is lower in the center and higher on the sides in one radial direction and a top hat distribution along a tangential radial direction.  However, Akiyama does not teach that the exciting beam sequentially passes through the lens array, the light combining unit, the aspheric surface of the at least one lens, and the non-circularly symmetric surface of the at least one lens on it’s way to the wavelength conversion device.
Bierhuizen (US 2004/0257537 A1), another related prior art, teaches a projection apparatus which has a lens array, light combining unit, and wavelength conversion device.  Bierhuizen does not teach the exciting beam forms a light spot on the wavelength conversion device after the exciting beam emitted from the exciting light source module sequentially passes through the lens array, the light combining unit, the aspheric surface of the at least one lens, and the non-circularly symmetric surface of the at least one lens, and an energy intensity distribution of the light spot formed on the wavelength conversion device along a radial direction about the central axis is lower in a center and higher on two sides, and an energy intensity distribution of the light spot formed on the wavelength conversion device along a tangential direction is a top-hat distribution.
Claims 17-20 inherit the subject matter from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                 

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875